DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 10/22/2020 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-2, 7 and 14-18, the claim elements:
“an acquisition unit configured to acquire”
“a first classification unit configured to classify” 
“a determination unit configured to determine”
“a second classification unit configured to classify”
“an integration unit configured to integrate” 
“an identification unit configured to identify”
“the acquisition unit further acquires”
“the integration unit performs” 
“the integration unit acquires”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2, 7 and 14-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 52: “The CPU 201 is equivalent to an example of a processor. The image processing apparatus 100 may include at least either one of a Graphics Processing Unit (GPU) and a Field Programmable Gate Array (FPGA) in addition to the CPU 201. The image processing apparatus 100 may also include at least either one of a GPU and a FPGA instead of the CPU 201. The main memory 202 and the magnetic disk 203 are equivalent to examples of memories.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kanada (US 2018/0293465 A1) discloses a first classification unit outputs a plurality of evaluation values indicating the possibility of being each of a plurality of types of case regions for each pixel of a three-dimensional image. Based on selected conversion definition information, a second classification unit converts a first classification result for each pixel of the three-dimensional image based on the plurality of evaluation values, and outputs a second classification result for each pixel of the three-dimensional image.
However, Kanada fails to disclose “acquiring a three-dimensional medical image; classifying, as first classifying, each of a plurality of pixels included in the three-dimensional medical image into a plurality of classes to acquire a first classification result, the classifying being performed using a first classifier trained based on machine-learning to classify the plurality of classes including a class representing a first target region; determining an image region including at least the first target region and a second target region from the three-dimensional medical image as an image region to be subjected to the classification, based on the first classification result; classifying, as second classifying, each of a plurality of pixels included in the image region determined by the determining into a plurality of classes to acquire a second classification result, the classifying being performed using a second classifier trained based on machine-learning to classify each pixel into the plurality of classes including at least either one of a class representing the first target region and a class representing the second target region; and integrating the first and the second classification results to acquire a third classification result.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665